Fourth Court of Appeals
                                      San Antonio, Texas
                                                 June 9, 2021

                                         No. 04-21-00046-CV

       IN RE Brad LARSEN, Rent Werx LLC D/B/A Larsen Properties and Leah Larsen,

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-10309
                          Honorable John D. Gabriel, Jr., Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice


           The Real Party in Interest Motion for Rehearing is hereby DENIED.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ, Clerk of Court